Citation Nr: 0824708	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-14 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to an initial rating in excess of 20 percent 
for a service-connected thoracic spine disorder from June 30, 
2003 to March 10, 2007.  

3.  Entitlement to an initial rating in excess of 40 percent 
for a service-connected thoracic spine disorder from March 
10, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
a lower back injury.   

This matter also arises from a March 2004 rating decision 
wherein the RO granted entitlement to service connection for 
degenerative disc disease with minimal compression deformity 
at T5 of the thoracic spine.

The claim was remanded in February 2007 for additional 
development.  The case has been returned to the Board for 
appellate review and adjudication.

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the period prior to March 10, 2007, the veteran's 20 
percent evaluation for service-connected thoracic spine 
disorder is the maximum available under the prior regulations 
for residuals of a fractured vertebra and limitation of 
motion.  The thoracic spine disorder was not manifested by 
ankylosis, ankylosis of the thoracolumbar spine, forward 
flexion of the thoracolumbar spine of 30 degrees or less, 
associated objective neurologic abnormalities, or 
incapacitating episodes due to intervertebral disc syndrome 
having a duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  

2. For the period from March 10, 2007, the veteran's service- 
connected thoracic spine disorder evaluated as 40 percent 
disabling is not manifested by unfavorable ankylosis of the 
entire thoracolumbar spine, unfavorable ankylosis of the 
entire spine or associated objective neurologic 
abnormalities.  Incapacitating episodes due to intervertebral 
disc syndrome having a total duration of at least 6 weeks 
during the past 12 months is not shown.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
20 percent prior to March 10, 2007, for a thoracic spine 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5291 (as in effect prior to Sept. 26, 2003); DC 5293 (as in 
effect from September 23, 2002, to September 25, 2003); 
Diagnostic Codes (DCs) 5235 to 5243 (as in effect from 
September 26, 2003).

2. The criteria for an initial disability rating in excess of 
40 percent from March 10, 2007, for a thoracic spine disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5291 (as in effect prior to 
Sept. 23, 2002); DC 5293 (as in effect from September 23, 
2002, to September 25, 2003); DCs 5235 to 5243 (as in effect 
from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue of an initial rating in excess of 20 
percent prior to March 10, 2007, and in excess of 40 percent 
from March 10, 2007, upon receipt of an application for a 
claim for service connection, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or are necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
38 U.S.C. § 5103(a) (West Supp. 2007); C.F.R. § 3.159(b) 
(2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran is challenging the initial evaluation assigned 
following the grant of service connection for a thoracic 
spine disorder.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been substantiated, therefore notice pursuant to 38 U.S.C.A. 
§ 5103(a) is no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  In addition, in November 2007 the veteran wrote 
that he had no other information or evidence to submit in 
support of his appeal.  VA has also obtained two examinations 
for this disability and obtained VA treatment records.  
Although the examination in March 2007 has limited findings 
related to the thoracic spine, based on these findings a 40 
percent evaluation was assigned by the RO and are sufficient 
on which to evaluate the thoracic spine disability.  Thus, 
the Board finds that a further examination is not needed.  
Therefore, the Board finds that the duty to assist with 
regard to this claim has also been satisfied.  38 C.F.R. 
§ 3.159 (2007).

The veteran contends that his thoracic spine disorder is 
worse than the assigned initial staged ratings reflect.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's claim for service connection for the thoracic 
spine was received in June 2003.  Prior to receipt of his 
claim, an amendment to the rating criteria for Diagnostic 
Code (DC) 5293, for intervertebral disc syndrome, was 
effective on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 
22, 2002).  After receipt of his claim, additional changes 
were made to that portion of the Rating Schedule that 
addresses rating of the spine.  The rating criteria for 
rating disabilities of the spine were revised by establishing 
a general rating formula that applies to all diseases and 
injuries of the spine under amended regulations effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
The amendment made editorial changes, not representing any 
substantive change, to the rating criteria for intervertebral 
disc syndrome to make them compatible with the new general 
rating formula.  Under the amended regulations effective 
September 26, 2003, new diagnostic codes were assigned for 
conditions already in the Rating Schedule, which included DC 
5235 for vertebral fracture, DC 5237 for lumbosacral strain 
and DC 5243 for intervertebral disc syndrome.

The diagnostic codes that involved findings relating to 
ankylosis or limitation of motion of the spine were deleted, 
e. g. DC 5291 for dorsal spine, and the general rating 
formula includes objective criteria for evaluating limitation 
of motion and ankylosis and eliminates indefinite criteria 
and terminology.  

The general rating formula only provides criteria for the 
cervical and thoracolumbar spinal segments, excluding a 
separate set of criteria for the thoracic (or dorsal) segment 
of the spine.  The thoracic segment of the spine consists of 
the twelve thoracic vertebrae.  Because the thoracic and 
lumbar segments ordinarily move as a unit, it is clinically 
difficult to separate the range of movement of one from that 
of the other.  The term "dorsal" was replaced with the term 
"thoracic".  A separate evaluation for the thoracic spine 
was eliminated.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  The effective date rules established by 38 
U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2007).

Under the prior regulations, DC 5285 contemplates disability 
arising from residuals of vertebral fracture.  Under this 
code, with cord involvement, bedridden or requiring long leg 
braces, a 100 percent disability rating is assigned.  Without 
cord involvement; abnormal mobility requiring neck brace 
(jury mast), a 60 percent disability rating is assigned.  In 
other cases, rating is in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.

Ankylosis (complete bony fixation) of the dorsal spine at a 
favorable angle warrants a 20 percent evaluation.  Ankylosis 
of the dorsal spine at an unfavorable angle warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5288.

Limitation of motion of the dorsal spine warrants a zero 
percent rating if slight and a 10 percent rating if moderate 
or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291.

Under DC 5293, the regulations for evaluation of 
intervertebral disc syndrome (IDS) effective September 23, 
2002, and prior to September 26, 2003, IDS could be rated 
either on the basis of the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations, along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  Under this code, a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least four weeks but less than 
six during the past 12 months.  A 60 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  The revised regulations effective September 26, 
2003, provide that intervertebral disc syndrome is evaluated 
either under the general rating formula or under the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Section 4.25.  

In a March 2004 rating decision, the RO granted service 
connection for degenerative disc disease with minimal 
compression deformity, T5, of the thoracic spine.  An 
evaluation of 20 percent was assigned comprised of 10 percent 
for degenerative changes, pain, and moderate to severe 
limitation of motion with an additional 10 percent for the 
minimal compression deformity at T5 under DC5291.  

Service medical records show that the veteran suffered an 
injury to his mid-thoracic spine variously described as 
fracture to his 4th, 5th or 6th thoracic vertebrae, contusion 
to his 6th thoracic vertebra with a superficial laceration, 
and T4-T5 interspace narrowed and not aligned.    

The veteran submitted the report of a private open MRI of the 
thoracic spine in August 2003 for complaints of chronic mid 
back pain that revealed minimal compression deformity of T5 
and minimal anterior wedging of T12, mild degenerative disc 
disease at multiple levels, no disc herniation, and no 
stenosis identified.  

A VA outpatient treatment record in July 2003 notes that the 
veteran's mid-back was hit by a propeller in service which 
could well have caused an injury which was manifested as 
upper, mid back pain.  

At a VA examination in November 2003, the veteran had a great 
deal of difficulty with forward flexion past approximately 45 
degrees.  He had 0 degrees of extension at the lumbar spine.  
His lateral rotation was approximately 20-30 degrees, both 
laterally rotating to the right and to the left of his lumbar 
spine.  The examiner reviewed the results of the August 2003 
MRI.  The veteran was noted to have degenerative changes in 
the thoracic spine.  

In May 2005 the veteran wrote that his thoracic spine 
condition had become much worse.  He was unable to do almost 
anything and he had constant pain for which he was on 
medication.  

At a VA examination in March 2007, the examiner noted that 
the veteran was 20 percent service connected for limited 
motion of the dorsal spine.  The veteran also expressed 
complaints related to a non-service-connected lumbar spine 
disability.  The veteran reported his symptoms and that there 
had been no physician ordered bedrest in the past 12 month 
period for the veteran's lumbar spine.  

Examination of the thoracolumbar spine showed 0 to 20 degrees 
of forward flexion with pain ranging from 9/10 to 10/10 
throughout the entire arc of motion, both actively and 
passively.  He had extension of 0-2 degrees, both actively 
and passively with pain throughout the entire arc of motion.  
Left and right lateral flexion and left and right lateral 
rotation were from 0 to 5 degrees, both actively and 
passively, with pain throughout the entire arc of motion.  
The range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  There was no objective evidence of 
painful motion, spasm, weakness or tenderness noted.  There 
was no increase in pain or decrease in range of motion with 
repetitive range of motion testing of the thoracolumbar 
spine.  

Based on these examination findings, the RO assigned a 40 
percent evaluation effective March 10, 2007 under DC 5237 for 
evaluation of lumbosacral strain under revised regulations.  

After review of all the evidence of record, the Board finds 
that an initial rating in excess of 20 percent prior to March 
10, 2007, and an initial rating in excess of 40 percent from 
March 10, 2007 are not warranted.

With regard to an evaluation in excess of 20 percent prior to 
March 10, 2007, under the prior regulations the veteran's 20 
percent evaluation is the maximum available for residuals of 
a fractured vertebra and limitation of motion.  Ankylosis, 
unfavorable or favorable, of the dorsal spine is not shown.  
Thus DC 5288 is not for application.  The evidence of record 
shows a diagnosis of degenerative disc disease of the 
thoracic spine.  Under DC 5293 effective September 23, 2002, 
a separate evaluation for neurologic abnormalities is not 
warranted as associated objective neurologic abnormalities 
are not shown thus combining evaluations of chronic 
orthopedic and neurological manifestations does not provide a 
higher evaluation.  No loss of control of the bowel or 
bladder was shown.  For evaluation of intervertebral disc 
syndrome based on incapacitating episodes, the evidence does 
not show that the veteran had incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months or having a total duration of at 
least 6 weeks during the past 12 months.  Thus, an evaluation 
in excess of 20 percent is not warranted under DC 5293 
effective September 23, 2002.  Thus, other applicable 
diagnostic codes under the old regulations and DC 5293 
effective September 23, 2002, do not provide a basis for an 
evaluation in excess of 20 percent for the thoracic spine 
disability.

Under the prior criteria, the Board is required to consider 
the effect of pain and weakness when rating a service-
connected disability on the basis of limitation of motion.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, as in this case, when the rating is the 
maximum disability rating available for limitation of motion, 
consideration of functional loss due to pain is not required.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the general rating formula in the revised regulations, 
effective September 26, 2003, a rating in excess of 20 
percent is not warranted.  The evidence of record does not 
show unfavorable anklyosis of the entire thoracolumbar spine; 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A separate evaluation for neurologic abnormalities is 
not warranted as associated objective neurologic 
abnormalities are not shown.  As noted above, no loss of 
control of the bowel or bladder was shown.  On examination in 
November 2003, he was sensate to light touch in nerve 
distribution of bilateral lower extremities.  The revised 
regulations provide that intervertebral disc syndrome, DC 
5243, is evaluated either under the general rating formula or 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under Section 4.25.  As discussed above, entitlement to a 
rating in excess of 20 percent under the general rating 
formula is not shown, thus, a higher evaluation under DC 5243 
is not warranted.  For evaluation of IDS based on 
incapacitating episodes, the evidence does not show that the 
veteran had incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months or having a total duration of at least 6 weeks during 
the past 12 months.  Thus, entitlement to a rating in excess 
of 20 percent based on IDS evaluated on incapacitating 
episodes is not shown prior to March 10, 2007.  

Based on examination findings the RO assigned a 40 percent 
evaluation effective March 10, 2007, under DC 5237.  The 
Board notes that DC 5237 is for evaluation of lumbosacral or 
cervical strain.  As the veteran is service connected for a 
thoracic spine disorder related to a fractured vertebra, a 
more appropriate code is DC 5235 for evaluation of vertebral 
facture or dislocation.  This does not change the applicable 
criteria as both DCs 5235 and 5237 are evaluated under the 
general rating formula for diseases and injuries of the spine 
under the amended schedule.  The evidence does not show that 
the veteran is entitled to a higher evaluation under either 
the prior or revised regulations.  Under the prior 
regulations, as discussed above, the maximum evaluation for 
residuals of a vertebral fracture with limitation of motion 
is 20 percent, and the maximum for ankylosis, unfavorable of 
the dorsal spine is 30 percent.  Under the general rating 
formula in the revised regulations, the evidence does not 
show unfavorable ankylosis of the entire thoracolumbar spine 
to warrant a 50 percent evaluation or unfavorable ankylosis 
of the entire spine to warrant a 100 percent evaluation.  
Under the prior and revised regulations for evaluating IDS 
based on incapacitating episodes, the evidence of record does 
not show that the veteran has incapacitating episodes due to 
IDS of the thoracic spine that had a total duration of at 
least 6 weeks during the past 12 months.  A separate 
evaluation for neurologic abnormalities is not warranted as 
associated objective neurologic abnormalities due to the 
thoracic spine disorder are not shown.  On examination in 
March 2007, his pain did not radiate down either lower 
extremity.  There was no finding of loss of control of the 
bowel or the bladder.  Thus, entitlement to a rating in 
excess of 40 percent under the prior criteria, the general 
rating formula under the amended schedule, or rating IDS 
based on incapacitating episodes is not warranted. 

Both the old and new regulations for evaluating the veteran's 
thoracic spine disorder were considered by the Board in this 
case, because of the amendments which occurred during the 
pendency of the claim.  VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  In any future claims and adjudications, the RO will 
apply only the amended rating criteria, and will consider 
evidence developed after the present claim.

For the reasons and bases discussed above, the Board finds 
that the rating criteria, both old and revised, have not been 
met for an initial increased rating in excess of 20 percent 
prior to March 10, 2007, or in excess of 40 percent from 
March 10, 2007, for degenerative disc disease with minimal 
compression deformity.  As the preponderance of the evidence 
is against the claim, the claim must be denied. 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a service-connected thoracic spine disorder from June 30, 
2003 to March 10, 2007 is denied.  

Entitlement to an initial rating in excess of 40 percent for 
a service-connected thoracic spine disorder from March 10, 
2007 is denied.


REMAND

The veteran filed a claim in November 2001 for entitlement to 
service connection for residuals of a low back injury which 
he claims happened in service.  The RO denied entitlement to 
service connection to which the veteran disagreed and 
perfected an appeal.  

Subsequent to the last supplemental statement of the case 
issued in February 2005, the veteran was afforded a VA 
examination of the spine in March 2007.  The examination 
report contains history and symptoms reported by the veteran 
and clinical findings related to his lumbar spine.  An 
assessment of severe lumbar spinal stenosis, multilevel was 
shown.  This evidence apparently has not been reviewed by the 
RO in relation to the veteran's claim for service connection 
for a lumbar spine disorder.  Accordingly, the issue must be 
remanded to the RO so that the RO may consider the issue in 
light of the evidence received subsequent to the February 
2005 statement of the case.  See Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (the Board may not consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver); 38 C.F.R. § 
20.1304(c).

In addition, service medical records show that the veteran 
suffered an injury to his thoracic spine due to hitting his 
mid-back on an aircraft propeller.  At two previous VA 
examinations of his spine, an opinion was provided that low 
back pain was not related to the propeller injury.  However, 
there were other times when the veteran complained of low 
back pain.  In April 1962 the veteran complained of pain over 
his coccyx after he sat on the jack of a car two weeks 
earlier.  An x-ray of the lumbar spine and coccyx was 
negative for findings.  In June 1962 he complained of pain in 
his low back after hitting his back several days earlier.  In 
March 1967 he complained of pain in his back at the 
sacroiliac joint that began suddenly while getting out of a 
truck.  The impression was muscle strain.  In addition, at a 
conference in June 2003 with a Decision Review Officer at the 
RO the veteran contends that his low back disorder resulted 
from an injury to his tailbone in service when he sat on a 
car jack or hitch.  Thus, the medical opinions are inadequate 
and a remand is necessary for another medical opinion.  

We also note that post service private medical treatment 
records include a report of a January 1993 CT of the lumbar 
spine that revealed a right L5 HNP.  The veteran subsequently 
had surgery for extruded nucleus pulposus L-5 right.  
Clinical records for treatment prior to the CT scan and the 
surgery are not of record and, if available, would be 
pertinent to the veteran's condition at the time of his low 
back complaints.  

At a private medical evaluation in March 1998, the veteran 
reported having a fall in service when he busted his 
tailbone.  He thought that he jammed his back at that time.  
He had chiropractic treatment in the early 1970s and got over 
his back problems at that time.  After retirement from 
service, he went to work for several different companies.  In 
January 1993 he developed right lower extremity pain and 
ultimately had an L-5 right lumbar disc surgery.  He returned 
to work and did well until 1995 when he felt a sudden severe 
pain in his back after picking up a battery at work and 
twisting with it.  He had surgery for removal of a L4-5 disc 
on the left after which he was released back to work.  
Subsequent testing revealed degenerative joint disease at the 
L4-L5 and L5-S1 levels and degenerative disc disease of the 
lumbar spine at multiple levels.

In October 2003 a private physician opined that injuries to 
the veteran's spine sustained in service due to an aircraft 
propeller contributed significantly to his present problems 
which included degenerative disc disease at L4-L5 with 
spondylosis.  This suggests that service connection for the 
lumbar spine disability should also be considered on a 
secondary basis due to aggravation to his service-connected 
thoracic spine disorder.  Accordingly, further development is 
needed prior to appellate review.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1. Request that the veteran submit 
authorization and identifying information 
regarding treatment by Dr. Forrest Ward in 
1992 to January 1993 for treatment of low 
back and right leg pain and by Dr. Joseph 
Buchignani who performed the surgery in 
January 1993 for an extruded L-5 disc, so 
that the treatment records may be secured.  

2. After the above development has been 
completed, request a medical opinion by an 
appropriate VA physician to determine the 
nature and etiology of a lumbar spine 
disorder.  The claims folder must be made 
available to and be reviewed by the VA 
reviewer and this review should be noted 
in the report.  The reviewer should opine 
whether it is as likely as not (50 percent 
or greater probability) that the veteran's 
current lumbar spine disorder is related 
(a) to his service; (b) complaints of low 
back pain in service; or (c) an incident 
in service; or (d) is aggravated by his 
service-connected thoracic spine disorder.  
A rationale should be provided for all 
opinions expressed.

The determination as to whether an 
additional examination is necessary is 
left to the reviewer. 

3. Then, readjudicate the appellant's 
claim with consideration of evidence 
received after the supplemental statement 
of the case in February 2005.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and allowed an 
appropriate time for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


